Exhibit 10.1

FORM OF TERMINATION PROTECTION AGREEMENT

THIS TERMINATION PROTECTION AGREEMENT (the “Agreement”) is entered into between
Union Drilling, Inc., a Delaware corporation (the “Company”) and
[                    ] (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a “Change in Control” (as defined below) exists and that the
threat or the occurrence of a Change in Control can result in significant
distraction of its key management personnel because of the uncertainties
inherent in such a situation; and

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of Executive in the
event of a threat or occurrence of a Change in Control and to ensure [his/her]
continued dedication and efforts in such event without undue concern for
[his/her] personal financial and employment security; and

WHEREAS, in order to induce the Executive to remain in the employ of the
Company, particularly in the event of a threat or the occurrence of a Change in
Control, the Company desires to enter into this Agreement with the Executive to
provide [him/her] with certain benefits in the event [his/her] employment is
terminated in connection with, upon or following a Change in Control.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

  1. Defined Terms.

Unless otherwise indicated, capitalized terms used in this Agreement shall have
the meanings as set forth in Schedule A.

 

  2. Effective Date; Term.

This Agreement shall be effective as of [                    ], 20[11] (the
“Effective Date”) and shall remain in effect until [                    ],
20[14] (the “Term”); provided, however, that commencing with
[                    ], 20[14] and on each anniversary thereof (each an
“Extension Date”), the Term shall be automatically extended for an additional
one-year period, unless the Company or Executive provides the other party hereto
written notice at least 30 days prior to the applicable Extension Date that the
Term shall not be so extended. Notwithstanding the foregoing, this Agreement
shall, if in effect on the date of a Change in Control, remain in effect until
the later of the date twelve (12) months following the Change in Control and the
date that all of the Company’s obligations under this Agreement have been
satisfied in full.



--------------------------------------------------------------------------------

  3. Termination Protection Benefits.

If Executive’s employment with the Company is terminated by the Company without
Cause, or by the Executive for Good Reason, upon or at any time within twelve
(12) months following a Change in Control, Executive shall be entitled to the
payments and benefits provided hereafter in this Section 3 and as otherwise set
forth in this Agreement. Additionally, if Executive’s employment with the
Company is terminated by the Company without Cause during the three (3) month
period prior to the Change in Control, including if the termination is done at
the express request of the purchasing entity (or any affiliate thereof) in a
Change of Control transaction, Executive shall be entitled to the payments and
benefits provided hereafter in this Section 3 and as otherwise set forth in this
Agreement. For purposes of this Agreement, the effective date of any such
termination shall be the date of Executive’s “separation from service” (as
defined in Section 409A of the Code) from the Company and is referred to as the
“Termination Date.” Notice of termination without Cause or for Good Reason shall
be given in accordance with Section 13, and shall indicate the specific
termination provision hereunder relied upon, the relevant facts and
circumstances, and the last day of employment with the Company.

 

  a) Separation Payments. As soon as practicable following the Termination Date
but in no event later than the later of sixty-five (65) days following the
Termination Date and the date of a Change in Control, the Company shall pay
Executive a cash lump sum amount equal to:

 

  i. One (1) times the Base Amount;

 

  ii. One (1) times the Bonus Amount; and

 

  iii. One (1) times the Pro Rata Bonus.

Notwithstanding the foregoing, (x) if the Executive is serving as the Company’s
Chief Executive Officer as of [his/her] Termination Date, then the amounts
payable to Executive pursuant to 3.a) i. and 3.a) ii above shall be multiplied
by two (2), and (y) in the event Executive has not been employed by the Company
for at least two (2) continuous years as of [his/her] Termination Date, then the
amounts payable to Executive pursuant to 3.a) i. and 3.a) ii. above shall be
reduced by fifty percent (50%).

 

  b) Treatment of Stock Options and Other Equity Awards. Any stock options or
other equity awards including, without limitation, restricted stock unit awards
held by Executive that are outstanding on the Termination Date (together,
“Company Equity Awards”) and any stock options or other equity awards into which
the Company Equity Awards are converted, or stock options or other equity awards
granted in substitution for the Company Equity Awards, shall on the Termination
Date (1) become fully vested and, in the case of stock options, exercisable and
(2) in the case of stock options, remain exercisable for a period of one year
(365 days) following the Termination Date. Notwithstanding the foregoing, no
stock option or other equity award shall be exercisable after the specified
maximum term of the stock option or other equity award, as set forth in the
applicable equity plan or award agreement.

 

2



--------------------------------------------------------------------------------

  c) COBRA. If, following the Termination Date, Executive elects to continue
group health benefits in accordance with the Consolidated Omnibus Reconciliation
Act of 1985 (COBRA) (or other similar state coverage continuation law) and the
terms of the applicable plans, policies and arrangements of the Company, the
Company shall reimburse to Executive the entire amount of all required premiums
(both the employer’s and employee’s portion) for a period of up to eighteen
months or until Executive obtains comparable coverage under another health plan,
whichever is earlier; provided, however, that, to the extent applicable law or
regulations prohibit such reimbursement or could otherwise subject the Company
or Executive to excise tax, penalties or any manner of adverse consequence, no
such reimbursement will be provided. In such event, in consideration for
Executive relinquishing the premium reimbursement right, the Company shall pay
to Executive a pre-tax cash lump sum payment of $20,000 as further separation
pay within 10 days of the Company’s reimbursement prohibition determination.
Executive agrees to provide notice to the Company promptly if Executive becomes
so eligible under another health plan.

 

  d) Payment of Earned But Unpaid Amounts. Within ten (10) business days after
the Termination Date (or such earlier date required by law), the Company shall
pay Executive any unpaid base salary accrued through the Termination Date, any
bonus earned but unpaid as of the Termination Date for any previously completed
fiscal year (or other measuring period) of the Company and reimbursement for any
unreimbursed expenses properly incurred by Executive in accordance with Company
policies prior to the Termination Date. Any compensation previously deferred by
Executive shall be paid in accordance with the terms of the applicable plan and
Executive’s payment elections thereunder. Executive shall also receive such
employee benefits, if any, to which Executive may be entitled from time to time
under the employee benefit or fringe benefit plans, policies or programs of the
Company, other than any Company severance policy (all payments and benefits in
this subsection (d), collectively being the “Accrued Benefits”).

 

  4. Mitigation.

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, and
(except as provided in Section 3(c) in the case where Executive obtains other
group health benefits) compensation earned from such employment or otherwise
shall not reduce the amounts otherwise payable under this Agreement.

 

  5. Impact of “Golden Parachute” Tax Provisions.

 

  a)

Within 15 days following the Termination Date (such date, the “Determination
Date”), the Company shall determine, based upon the advice of the registered
independent public accountants for the Company, whether part or all of the
consideration, compensation or benefits to be paid or provided to or for the
benefit of Executive under this Agreement constitute “parachute payments” under
Section 280G(b)(2) of the Code. If such payments do constitute parachute
payments, the Company shall determine, on or prior to the Determination Date, if

 

3



--------------------------------------------------------------------------------

 

the aggregate present value of such parachute payments, whether evaluated alone
or together with the aggregate present value of any consideration, compensation
or benefits to be paid to Executive under any other plan, arrangement or
agreement which also constitute “parachute payments” (collectively the
“Parachute Amount”), exceeds 2.99 times the Executive’s “base amount”, as
defined in Section 280G(b)(3) of the Code (the “Executive Base Amount”). The
amounts constituting “parachute payments” which would otherwise be payable or
provided to or for the benefit of Executive shall be reduced to the extent
necessary so that the Parachute Amount is equal to 2.99 times the Executive’s
Base Amount (the “Reduced Amount”); provided that such amounts shall not be so
reduced if Executive determines, based upon the advice of a registered
independent nationally recognized public accounting firm (which may, but need
not be, the registered independent public accountants of the Company), that
without such reduction Executive would be entitled to receive and retain, on a
net after-tax basis (including, without limitation, any excise taxes payable
under Section 4999 of the Code), an amount which is greater than the amount, on
a net-after tax basis, that Executive would be entitled to retain upon
Executive’s receipt of the Reduced Amount. All costs incurred by the Company or
Executive in order to make the determinations described in this Section 5(a)
shall be paid by the Company.

 

  b) If the determination made pursuant to Section 5(a) results in a reduction
of the amounts that would otherwise be paid or provided to or for the benefit of
Executive, Executive may then elect, in Executive’s sole discretion, which and
how much of any particular entitlement shall be eliminated or reduced and shall
advise the Company in writing of Executive’s election within ten days of the
Determination Date. If no such election is made by Executive within such ten-day
period, the Company may elect which and how much of any entitlement shall be
eliminated or reduced and shall notify Executive promptly of such election.
Notwithstanding the foregoing, if such a reduction is effected, to the extent
any amounts constituting “parachute payments” are subject to Section 409A of the
Code and to the extent necessary to comply with Section 409A of the Code,
reduction in payments (which may include cash payments, equity compensation
benefits and/or other benefits) shall be made pro rata between and among
payments which are subject to Section 409A of the Code and those which are
exempt from Section 409A of the Code. Following such determination and the
elections hereunder, the Company shall pay or provide to or for the benefit of
Executive such amounts as are then due to Executive under this Agreement and
shall promptly pay or provide to or for the benefit of Executive in the future
such amounts as become due to Executive under this Agreement.

 

  c)

As a result of the uncertainty in the application of Section 280G of the Code at
the time of a determination hereunder, it is possible that payments will be made
by the Company which should not have been made under Section 5(a)
(“Overpayment”) or that additional payments which are not made by the Company
pursuant to Section 5(a) should have been made (“Underpayment”). In the event
that there is a final determination by the Internal Revenue Service which the
parties do not contest, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
returned to the Company together with interest at the applicable Federal rate
provided for in Section 7872(f)(2)(B) of the Code. In the event that there is
(1) a final determination by the Internal Revenue Service which the parties do
not contest, (2) a final determination by a court of competent jurisdiction, or
(3) a change in the provisions of the Code, any regulations promulgated
thereunder, or other administrative or judicial announcements, decisions, or
interpretations

 

4



--------------------------------------------------------------------------------

 

pursuant to which an Underpayment reasonably arises under this Agreement, any
such Underpayment shall be promptly paid or provided by the Company to or for
the benefit of Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2)(B) of the Code.

 

5



--------------------------------------------------------------------------------

  6. Termination for Cause.

Nothing in this Agreement shall be construed to prevent the Company from
terminating Executive’s employment for Cause. If Executive is terminated for
Cause, the Company shall have no obligation to make any payments under this
Agreement, except for the Accrued Benefits.

 

  7. Indemnification; Director’s and Officer’s Liability Insurance.

Executive shall, after the Termination Date, retain all rights to
indemnification under applicable law or under the Company’s Certificate of
Incorporation or By-Laws, as they may be amended or restated from time to time.
In addition, the Company shall maintain Director’s and Officer’s liability
insurance on behalf of Executive, at no less than the level in effect
immediately prior to the Termination Date, for the six-year period following the
Termination Date and throughout the period of any applicable statute of
limitations with respect to any services rendered by Executive for or on behalf
of the Company.

 

  8. Release.

Executive’s receipt of any payments under this Agreement is contingent upon
(i) Executive’s execution of a release of claims substantially in the form
attached hereto as Exhibit 1 within 50 days following the Termination Date, and
(ii) the expiration of the Age Discrimination in Employment Act revocation
period set forth in such release, without such release being revoked by
Executive. The Executive understands and agrees that the consideration provided
for herein is more than Executive would otherwise be entitled to if [he/she] did
not agree to execute a release of claims.

 

  9. Costs of Proceedings.

Each party shall pay its own costs and expenses in connection with any legal
proceeding (including arbitration), relating to the interpretation or
enforcement of any provision of this Agreement, except that the Company shall
pay such costs and expenses, including attorneys’ fees and disbursements, of
Executive if Executive prevails in such proceeding.

 

  10. Assignment.

Except as otherwise provided herein, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the Company and Executive and their
respective heirs, legal representatives, successors and assigns. In the event of
a change in ownership or control of the Company including by merger into or
consolidation with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation or other transaction. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to, by agreement, expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. The provisions
of this

 

6



--------------------------------------------------------------------------------

Section 10 shall continue to apply to each subsequent employer of Executive
hereunder in the event of any subsequent merger, consolidation or transfer of
assets of such subsequent employer. A reference to the Company in the Agreement
shall include its successors.

 

  11. Withholding.

Notwithstanding any other provision of this Agreement, the Company may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder.

 

  12. Applicable Law; Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to conflicts of laws principles thereof. Any
legal action concerning the Agreement may only be brought in the state courts in
Tarrant County, Texas and/or the United States District Court in the Northern
District of Texas (Fort Worth Division).

 

  13. Notice.

For the purpose of this Agreement, any notice and all other communication
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or overnight courier such as FedEx, UPS
or similarly recognized overnight delivery service, or three days after it has
been mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

If to the Company:

Union Drilling, Inc.

4055 International Plaza

Suite 610

Fort Worth, Texas 76109

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

 

  14. Succeeding Provisions of Law.

References in this Agreement to any provision of law shall also be read to
include any other provision that replaces, succeeds, or otherwise modifies such
provision of law.

 

7



--------------------------------------------------------------------------------

  15. Entire Agreement; Modification.

This Agreement constitutes the entire agreement between the parties on the
subject of termination of employment and, except for any stock option or other
equity award agreement to which the Executive is a party, or as otherwise
expressly provided herein, supersedes all other prior agreements expressly
concerning the terms of all payments and additional benefits to which Executive
is entitled upon termination of employment, whether or not such termination is
in connection with the occurrence of a Change in Control. This Agreement may be
changed only by a written agreement executed by the Company and Executive.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
not, and shall not be deemed in any manner to create, a contract of employment
between the Company and Executive.

 

  16. Section 409A.

 

  a) It is intended that this Agreement will comply with Section 409A of the
Code (“Section 409A”), to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent. If an
amendment of the Agreement is necessary in order for it to comply with
Section 409A, the parties hereto will negotiate in good faith to amend the
Agreement in a manner that preserves the original intent of the parties to the
extent reasonably possible. No action or failure to act pursuant to this
Section 16 shall subject the Company to any claim, liability, or expense, and
the Company shall not have any obligation to indemnify or otherwise protect
Executive from the obligation to pay any taxes, interest or penalties pursuant
to Section 409A.

 

  b) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of [his/her] “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be delayed until the relevant date of payment that
will result in compliance with the rules of Section 409A(a)(2)(B)(i) of the
Code. (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 16 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

  17. Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

8



--------------------------------------------------------------------------------

  18. Non-exclusivity of Rights.

Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company (except for any severance or termination policies,
plans, programs or practices) and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreements with the Company (except for any severance or termination
agreement). Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan or program of, or award from, the Company
shall be payable in accordance with such plan, program or award, except as
explicitly modified by this Agreement, including specifically, without
limitation, Section 3.b) above.

 

  19. Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the provisions hereof.

 

  20. Settlement of Claims.

The Company’s obligation to make the payments provided under this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or others.

[Remainder of Page Intentionally Left Blank-Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the [        ]
day of [                    ], 20[11].

 

COMPANY: UNION DRILLING, INC. By:  

 

Name:  

 

Title:  

 

EXECUTIVE:

 

[Name]

 

10



--------------------------------------------------------------------------------

Schedule A

CERTAIN DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:

 

  1. “Act” means the Securities Exchange Act of 1934, as amended.

 

  2. “Base Amount” means the greater of the Executive’s annual base salary
(i) at the rate in effect on the Termination Date, or (ii) at the highest rate
in effect at any time during the ninety (90) day period prior to the Change in
Control, and shall include all amounts of [his/her] base salary that are
deferred under any qualified and non-qualified employee benefit plan of the
Company.

 

  3. “Bonus Amount” means the average of the annual bonuses (including both cash
and equity value components, but excluding any equity grant outside of the
regular annual grant process) paid by the Company to the Executive for each of
the Company’s three (3) full fiscal years ended prior to the Change in Control
or, if greater, such amount as determined by the Board in its reasonable
discretion.

 

  4. “Cause” means any of the following: (i) conviction of a felony under the
laws of the United States or any state thereof, or (ii) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties
hereunder, or (iii) Executive’s repeated willful refusal to perform Executive’s
duties (not including any duties in excess of Executive’s duties immediately
prior to a Change in Control, if any) which, in the case of (ii) and
(iii) above, results in demonstrable material harm to the financial condition or
business reputation of the Company or any of its subsidiaries or affiliates and
which Executive fails to cure within thirty (30) days after being provided with
written notification of such willful action or inaction as determined by
resolution of the Board.

 

  5. “Change in Control” means the first to occur of any of the following during
the Term:

 

  a) any “person” or “group” (as described in the Act) becomes the beneficial
owner of 50% or more of the combined voting power of the then outstanding voting
securities with respect to the election of the Company’s Board. “Person” does
not include any Company employee benefit plan, Metalmark Capital LLC and its
affiliates, Union Drilling Company LLC and its members or Somerset Capital
Partners and its members or any company shares of which are held by the
Company’s stockholders in substantially the same proportion as they held the
Company’s stock, or any testamentary trust or estate;

 

  b) any merger, consolidation, amalgamation, plan or arrangement,
reorganization or similar transaction involving the Company, other than, in the
case of any of the foregoing, a transaction in which Company stockholders
immediately prior to the transaction hold immediately thereafter, in the same
proportion as immediately prior to the transaction, not less than 50.1% of the
combined voting power of the then outstanding voting securities with respect to
the election of the board of directors of the resulting entity;

 

11



--------------------------------------------------------------------------------

  c) any change in a majority of the Company’s Board within a 24-month period
unless the change was approved by a majority of the Incumbent Directors or
occurs in the ordinary course and is not a result of a proxy contest;

 

  d) any liquidation, sale, exchange, lease or other transfer of all or
substantially all of the assets of the Company; or

 

  e) any other transaction so denominated by the Company’s Board, to the extent
applicable subject to Section 409A.

 

  6. “Code” means the Internal Revenue Code of 1986, as amended.

 

  7. “Company” means Union Drilling, Inc. and any successor or successors
thereto.

 

  8. “Good Reason” means any of the following actions taken without Executive’s
express prior written approval, other than due to Executive’s Permanent
Disability or death:

 

  a) A material diminution, which shall be presumed to be a decrease of at least
five percent, in the Executive’s Base Amount and Bonus Amount, taken as a whole;

 

  b) A material diminution in the Executive’s authority, duties, or
responsibilities as compared to such Executive’s authority, duties and
responsibilities existing on the date six months prior to the Change in Control;
or

 

  c) A material change in the geographic location at which the Executive must
perform the services; provided, that such change shall be deemed to have
occurred upon any relocation of Executive’s principal place of business of 60
miles or more, including travel inconsistent (as to frequency and/or distance)
with Executive’s normal practice as of the date of the Agreement.

If the Executive determines that Good Reason exists to terminate [his/her]
employment with the Company, the Executive must notify the Company in writing of
the specific event which causes Good Reason to exist, within ninety (90) days of
the occurrence of the event. The Executive will be deemed to have waived
[his/her] rights relating to circumstances constituting Good Reason if [he/she]
has not provided the Company with written notice of the specific event which
causes Good Reason to exist as set forth in the preceding sentence. The Company
shall have a period of thirty (30) days from the date of its receipt of the
notice to remedy the condition that the Executive has determined causes Good
Reason to exist, to the reasonable satisfaction of the Executive (the
“Remediation Period”). If the Company waives its right to remedy the condition,
or if the Company attempts to remedy the condition but the Executive notifies
the Company in writing within seven (7) days of the close of the Remediation
Period (including any extension of the remediation period that the parties may
agree to in writing) that the remediation is not reasonably satisfactory, the
Executive may terminate [his/her] employment for Good Reason at any time
thereafter (but in any event not more than twelve (12) months following the
Change in Control), provided that Good Reason continues to exist.

 

  9. “Incumbent Director” means a member of the Company’s Board of Directors at
the beginning of the period in question, including any director who was not a
member of the Company’s Board at the beginning of such period but was elected or
nominated to the Board by, or on the recommendation of or with the approval of,
at least two-thirds of the directors who then qualified as Incumbent Directors
(so long as such director was not nominated by a person who has expressed an
intent to effect a Change in Control or engage in a proxy or other control
contest).

 

12



--------------------------------------------------------------------------------

  10. “Permanent Disability” means inability, by reason of any physical or
mental impairment, to substantially perform the significant aspects of
Executive’s regular duties, which inability has lasted for six (6) months and is
reasonably expected to be permanent. Permanent Disability shall be determined by
a qualified physician who is acceptable to both the Company and Executive.

 

  11. “Pro Rata Bonus” means an amount equal to (i) 100% of the Base Amount (if
Executive is the CEO), or (ii) 75% of the Base Amount (if Executive is not the
CEO) multiplied by a fraction the numerator of which is the number of days in
the fiscal year of termination through the Termination Date and the denominator
of which is 365, unless the Board shall otherwise determine in its discretion to
amend such percentages prior to the occurrence of a Change in Control.

 

13



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF RELEASE

THIS RELEASE (“Release”) is made by                      (“you”) as of the date
set forth below.

WHEREAS, Union Drilling, Inc. and you have entered into a Termination Protection
Agreement dated as of                     , 20     (the “Agreement”); and

IN CONSIDERATION OF the protection and benefits provided for under the
Agreement, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, you hereby agree as follows:

 

  a) You hereby agree on behalf of yourself, your agents, assignees, attorneys,
successors, assigns, heirs and executors, to, and you do hereby, fully and
completely forever release the Company and its affiliates, predecessors and
successors and all of their respective past and/or present officers, directors,
partners, members, managing members, managers, employees, agents,
representatives, administrators, attorneys, insurers and fiduciaries in their
individual and/or representative capacities (hereinafter collectively referred
to as the “Company Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which you or
your heirs, executors, administrators, successors and assigns ever had, now have
or may have against the Company Releasees or any of them, in law, admiralty or
equity, whether known or unknown to you, for, upon, or by reason of, any matter,
action, omission, course or thing in connection with or in relationship to your
employment or other service relationship with the Company or its affiliates, the
termination of any such employment or service relationship and any applicable
employment, compensatory or equity arrangement with the Company or its
affiliates occurring up to the date this Release is signed by you; provided that
such released claims shall not include any claims to enforce your rights under,
or with respect to, the Agreement, any claims relating to indemnification as
described further in Section 7 of the Agreement, or any claims which arise out
of the relationship with the Company or its affiliates other than that as an
employee or other service provider (e.g., a stockholder) (such released claims
are collectively referred to herein as the “Released Claims”).

 

  b)

Notwithstanding the generality of clause (a) above, the Released Claims include,
without limitation, (i) any and all claims under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967, the Civil Rights
Act of 1971, the Civil Rights Act of 1991, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act, the Family and Medical Leave Act of 1993, and any and all other federal,
state or local laws, statutes, rules and regulations pertaining to employment or
otherwise, and (ii) any claims for wrongful discharge, breach of contract,
fraud, misrepresentation or any compensation claims, or

 

14



--------------------------------------------------------------------------------

 

any other claims under any statute, rule or regulation or under the common law,
including compensatory damages, punitive damages, attorney’s fees, costs,
expenses and all claims for any other type of damage or relief.

 

  c) You represent that you have read carefully and fully understand the terms
of this Release, and that you have been advised to consult with an attorney and
have had the opportunity to consult with an attorney prior to signing this
Release. You acknowledge that you are executing this Release voluntarily and
knowingly and that you have not relied on any representations, promises or
agreements of any kind made to you in connection with your decision to accept
the terms of this Release, other than those set forth in this Release. You
acknowledge that you have been given at least forty-five (45) days to consider
whether you want to sign this Release and that the Age Discrimination in
Employment Act gives you the right to revoke this Release within seven (7) days
after it is signed, and you understand that you will not receive any payments
due you under the Agreement before such seven (7) day revocation period (the
“Revocation Period”) has passed and then, only if you have not revoked this
Release. To the extent you have executed this Release within less than
forty-five (45) days after its delivery to you, you hereby acknowledge that your
decision to execute this Release prior to the expiration of such forty-five
(45) day period was entirely voluntary.

THIS          day of                     , 20    .

 

[Name]

 

 

ACCEPTED AND AGREED: Union Drilling, Inc. By:  

 

Name  

 

Title:  

 

 

15